DETAILED ACTION
With the attorney not being available to conduct an interview for the After Final Consideration Pilot Program 2.0, the examiner is considering the applicants response as a regular After Final amendment.  The examiner’s response is shown below. 
The applicant alleges that the proposed amendment to the claims overcomes the 101 and 103 rejections.  Regarding the 101 rejection, even with the proposed amendment, the steps of the claims for the instant application, for example claim 1, do not distinguish themselves from being conducting in the human mind or by pencil and paper.  The assign, align, associate, compute and dispatch steps are limitations, as drafted, a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pencil and paper.  Also, other than reciting “wherein the SIMT processor is configured to,” nothing in the claim precludes the steps of the claim from practically being performed in the human mind or by pencil and paper.  Further, the claim language states that the SIMT processor is configured to.  This states that the processor is not actually executing the steps of the claim, but has the ability to execute the steps of the claim.
Regarding Prong two Step 2A, the examiner has consider whether the additional elements of the claim integrate the judicial exception into a practical application of the exception.  This can be seen in the Final office action dated 12/14/20, where the receiving limitation is stated as amounting to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  Also, the additional elements of the SIMT processor and the memory are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component.  
The applicant also argues that the proposed claim language shows an improvement to an existing technology.  The examiner respectfully disagrees.  The examiner notes that the applicant states that the technological problem is how to reduce the computation time of simulations of the production of an oil filed.  The examiner sees the technology revolving around this problem to be a CAD system, where the simulation of the production of an oil field would be conducted in a CAD.  However, the proposed claim language does not show an improvement to a CAD system.  The proposed claim language improves an algorithm that a computer is reading, where the algorithm is more efficient.  This results in the computer reading less information.  Therefore, the proposed claim language is not eligible under 35 U.S.C. 101.  The rejection is being maintained.
Regarding the 103 rejection, the applicant argues that the Molina reference does not teach the limitation of claim 1 that states "assign each well of each scenario a cell index".  The applicant argues that the Opportunity index of the Molina reference has no relation to the cell index of the current application, since the cell index is an identifier associated with a well and which can be used to reference cells in arrays.  The examiner first notes that the phrase "cell index" is not defined within the claims.  Secondly, the specification gives examples of what the cell index can be.  One example on Pg. 38 lines 14-19 of the specification, states that the cell index can be a value for a well.  The examiner considers the Opportunity index to be the cell index, since the Opportunity index is a value that identifies the zones of the reservoir.  Also, the applicant argues that by the Molina reference having multiple zones does not mean that the Molina reference has multiple scenarios, but the applicant does not state why having multiple zones is not equivalent to having multiple scenarios. The examiner considers the Molina 
The applicant also argues that the Zhou reference does not teach the features of "zones" and "scenarios".  The examiner notes that by the words zones and scenarios not being mentioned in the Zhou reference as recited in the claims, does not mean that the Zhou reference does not teach features of the claim. As stated in the Final office action dated 12/14/20, the examiner is considering the kernel index to be the zone cell index, since the kernel index is the index of the kernels that includes the element index and the zone cell index is the index of the zone that includes the cells.  This can be seen on Pgs. 165-166, sec. 6.5 Coalesced memory access, 2nd -3rd paragraph, and Fig. 6.4 of the Zhou reference.  Also, the examiner considers the colors of where there is a kernel index as being different scenarios, since the colors represent the elements in the diagonal submatrices.
The examiner also notes that the proposed amendment of receiving in parallel a plurality of production parameter data sets corresponding respectively to a plurality of scenarios, and the limitations regarding computing an intermediate result, a zone-based intermediate result and a quantity result, overcomes the prior art on file.  However, the proposed amendment changes the scope of the claims, where the claims require an updated search and further consideration by the examiner.
/BERNARD E COTHRAN/            Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/            Supervisory Patent Examiner, Art Unit 2128